 BARCA D'ORO273Janet Lacasey, a sole proprietor, d/b/a Barca d'Oroand Hotel and Restaurant Employees and Bar-tenders Union, Local 28, affiliated with Hoteland Restaurant Employees and Bartenders In-ternational Union. Case 32-CA-2340August 15, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENEILOUpon a charge filed on December 19, 1979, byHotel and Restaurant Employees and BartendersUnion, Local 28, affiliated with Hotel and Restau-rant Employees and Bartenders InternationalUnion, herein called the Union, and duly served onJanet Lacasey, a sole proprietor, d/b/a Barcad'Oro, herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 32, issued a com-plaint on January 29, 1980, against Respondent, al-leging that Respondent had engaged in and was en-gaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor Rela-tions Act, as amended.The original charge was filed on December 19,1979, by the Charging Party, and duly served onRespondent by registered mail on or about thesame day. A first amended charge was sent to Re-spondent on January 24, 1980, by registered mailbut was returned unclaimed. The Regional Direc-tor on January 29, 1980, issued a complaint andnotice of hearing, which was received and signedfor by an employee of Respondent. Subsequently,on March 10, 1980, Respondent was served inperson with another copy of the charge, the firstamended charge, and transmittal letters for thesame. Personal service was felt necessary in viewof Respondent's continued refusal to respond to thecharges, or to file an answer to the complaint andnotice of hearing.On April 22, 1980, counsel for the GeneralCounsel contacted Respondent Janet Lacasey bytelephone and explained the importance of filing ananswer. Respondent Lacasey responded by statingthat she saw no need to file an answer becausethere was money in an escrow account to pay offthe Union. Respondent Lacasey concluded the con-versation by stating that she did not intend to filean answer. Although the Regional Director forRegion 32, sua sponte, granted an extension of timeuntil April 28, 1980, to file an answer, Respondenthas not filed an answer to the complaint.On May 7, 1980, counsel for the General Coun-sel filed directly with the Board a motion for judg-251 NLRB No. 36ment on the pleadings. Subsequently, on May 14,1980, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's motion shouldnot be granted. Respondent has not filed a responseto the Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,provides, inter alia: "All allegations in the com-plaint, if no answer is filed ...shall be deemed tobe admitted to be true and shall be so found by theBoard." As set forth above, Respondent has notfiled an answer to the complaint; the time withinwhich to file having passed, we find all allegationsin the complaint to be true. There being no issuesin dispute, we grant the Motion for SummaryJudgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTAt all times material herein, Respondent, a soleproprietorship, with an office and place of businessin Oakland, California, has been engaged in the op-eration of a restaurant. During the past 12 months,Respondent, in the course and conduct of its busi-ness operations, derived gross revenues in excess of$500,000. During the past 12 months, Respondent,in the course and conduct of its business oper-ations, purchased and received goods or servicesvalued in excess of $50,000, which originated fromoutside the State of California.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDHotel and Restaurant Employees and BartendersUnion, Local 28, affiliated with Hotel and Restau-rant Employees and Bartenders InternationalUnion, is a labor organization within the meaningof Section 2(5) of the Act.BARCA DORO 273I 274DECISIONS OF NATIONAL LABOR RELATIONS BOARD111. THE UNFAIR LABOR PRACTICES1. The Employer and the Union are parties to acollective-bargaining agreement, effective from No-vember 23, 1976, until July 6, 1982, which pro-vides, inter alia, for the payment of moneys by theEmployer into various fringe benefit funds estab-lished for the benefit of the unit employees. Sinceon or about November 1, 1979, and continuing todate, Respondent has unilaterally, and withoutnotice to the Union, ceased making the fringe bene-fit payments required by the terms of the collec-tive-bargaining agreement mentioned above.Accordingly, we find that Respondent has, sinceNovember 1, 1979, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the unit employees, andthat, by such refusal, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) and Section 8(d)of the Act.2. On or about November 16, 1979, Respondent,through Dagberto Bau, its Maitre d', impliedlythreatened an employee with retaliation if that em-ployee invoked the assistance of the union repre-sentative in the matter of payments due to be paidinto the fringe benefits program by Respondent.On the basis of the foregoing, we find that Re-spondent has restrained and coerced employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.IV. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) and Section 8(d)of the Act, we shall order that it cease and desisttherefrom, and make all fringe benefit paymentsowed to the various fringe benefit funds as re-quired by the terms of the current collective-bar-gaining agreement with the Union as the exclusiverepresentative of all employees in the appropriateunit.Having also found that Respondent has engagedin and is engaging in unfair labor practices withinthe meaning of Section 8(a)(1), we shall order thatit cease and desist from threatening employees withretaliation if the assistance of the union representa-tive is sought as the exclusive representative of allemployees in the appropriate unit.In view of the events alleged to have occurredsubsequent to the unfair labor practices dealt withherein, and to ensure that all unit employees areapprised of their Section 7 rights, we shall alsoorder that Respondent send a copy of the notice toall employees at his or her home address who wereon the payroll at the time the unfair labor practiceswere committed. See Cerro CA TV Devices, Inc., 237NLRB 1153, 1154 (1978).'The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Janet Lacasey, a sole proprietor, d/b/a Barcad'Oro, is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. Hotel and Restaurant Employees and Bartend-ers Union, Local 28, affiliated with Hotel and Res-taurant Employees and Bartendars InternationalUnion, is a labor organization within the meaningof Section 2(5) of the Act.3. Food servers, dishwashers, vegetable persons,porters, bar helpers, storekeepers, managers, headfood servers, host persons, cashiers, and checkersemployed by Respondent at its Oakland facility,excluding office clerical personnel, guards and su-pervisors as defined in the Act, constitute a unit ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since November 23, 1976, by virtue of a col-lective-bargaining agreement with the above-namedEmployer, the above-named labor organization hasbeen the exclusive representative of all the employ-ees in the aforesaid appropriate unit for the purposeof collective bargaining within the meaning of Sec-tion 9(a) of the Act.5. By ceasing on or about November 1, 1979,and at all times thereafter, to make the fringe bene-fit payments required by the collective-bargainingagreement with the above-named labor orgariiza-tion, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Sec-tion 8(a)(5) and Section 8(d) of the Act.' In its Motion for Summary Judgment. counsel for the General Coun-sel alleges that, subsequent to the unfair labor practices dealt with in thisDecision. Respondent sold its Oakland, California, facility. These allega-tions are not the subject of unfair labor practice charges by the Union, ora complaint by the Regional Director. HARCA D'ORO()2756. By impliedly threatening retaliation, throughits agent, against one of its employees if the assist-ance of the Union was invoked, Respondent has in-terfered with, restrained, and coerced, and is inter-fering with, restraining, and coercing employees inthe exercise of the rights guaranteed them in Sec-tion 7 of the Act.Respondent has engaged in and is engaging inunfair labor practices within the meaning of Sec-tion 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Janet Lacasey, a sole proprietor, d/b/a Barcad'Oro, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to bargain collectively with Hoteland Restaurant Employees and Bartenders Union,Local 28, affiliated with Hotel and Restaurant Em-ployees and Bartenders International Union, as theexclusive bargaining representative of its employeesin the appropriate unit, by unilaterally, and withoutnotice to the above-named labor organization,evading, breaching, subverting, or modifying theterms of the current collective-bargaining agree-ment between Janet Lacasey, a sole proprietor, d/b/a Barca d'Oro, and the above-named labor orga-nization, and without making the fringe benefitpayments as required under the terms of such col-lective-bargaining agreement.(b) Threatening employees with retaliation if theassistance of their union representative was soughtregarding employee rights in the fringe benefit pro-grams, pursuant to the collective-bargaining agree-ment between the Employer and Union.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Make all fringe benefit payments owed to thevarious fringe benefit funds as required by theterms of the current collective-bargaining agree-ment with the above-named labor organization.22 Because the provisions of enplo) re henefit fund agreemenls are ari-able and complex, the Board does nol provlide at the adjudicator? stageof a proceeding for the addition of interest at a fixed rate on unltila fullwithheld fund payments \re leave Io the compliance stage the questiof the amounts Respondent must pay into the healh anlld s elfare pn(b) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the unit described below, withrespect to any modification of rates of pay, wages,hours, or other terms and conditions of employ-ment, and, if an understanding is reached, embodysuch understanding in a signed agreement. The bar-gaining unit is:Food servers, dishwashers, vegetable persons,porters, bar helpers, storekeepers, managers,head food servers, host persons, cashiers, aindcheckers employed by Respondent at its Oak-land facility, excluding office clerical person-nel, guards and supervisors as defined in theAct.(c) Forthwith mail a copy of the attached noticemarked "Appendix" to each employee who was onits Oakland, California, payroll, at the time of theunfair labor practices herein found. Such notice isto be mailed to the last known home address ofeach employee.(d) Post at its principal office in Oakland. Cali-fornia, and at all its other places of business, copiesof the attached notice marked "Appendix.":Copies of said notice, on forms provided by theRegional Director for Region 32. after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director for Region 32,in writing, within 20 days from the date of thisOrder, what steps the Respondent has taken tocomply herewith.and penilot plaill I order to aify our "make .lhole" tecdnlls hIt.cadditisial amounls ma. he determnnlt. depeidiig lipo l the i,luristance f each case. hs refercllir t prol,i ns iIl he dolcum lnt11 go 1-riing th fund and, f there are ro go, erning pros li l. l h ,\l l nl .'an! lioss directl tllrihbulahle t the unilasfut l kutl hhs h l gi ll 1ll. h l hilrilightl include the oss of return on il, estment of It portio it t nd,sslthheld. additiona.l adniiiiistral cis eltc i. bul t ol ltlt l I .s IPangorlr & SonI. /tr. lnd Daid Cu rc/lI R .ihr ,: Bian ruilpi, 24SNLRi 45 (1IO)t11 tte CeTIt Illat this Order i eorce h5.a Jidgleot .t lliedStaes Cotlrt if Appeals, the ,.ords ill1 te oll .rcadilng '-siled h5()rder if tle National labor Relations litlrd' shll rea.d l-1, i FLlrru-ilt Iil a Judgntenl of the I iled Slate L oar of Appeals letorltng altOrder (of Ihe N;inonal I bher Relations oLodBARCA DOR() 275 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WII.. NOT refuse to bargain collectivelywith Hotel and Restaurant Employees andBartenders Union, Local 28, affiliated withHotel and Restaurant Employees and Bartend-ers International Union, as the exclusive repre-sentative of the employees in the bargainingunit described below by unilaterally, and with-out notice to the above-named Union, evading,breaching, subverting, or modifying the termsof our current collective-bargaining agreementwith the above-named Union by not makingrequired fringe benefit payments.WE Wlli NOT threaten our employees withretaliation if they seek the assistance of theUnion, as the exclusive bargaining representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay,wages, hours, and payments due the variousfringe benefit funds by Respondent, or anyother terms or conditions of employment.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL make all fringe benefit paymentsowed to the various fringe benefit funds as re-quired by the terms of our current collective-bargaining agreement with the above-namedUnion.WE WILL send to all our employees on thepayroll at the time the unfair labor practiceswere committed, a copy of this notice at his orher home address.We will, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:Food servers, dishwashers, vegetable per-sons, porters, bar helpers, storekeepers, man-agers, head food servers, host persons, cash-iers, and checkers at our Oakland facility,excluding office clerical personnel, guardsand supervisors as defined in the Act.JANET LACASEY, A SOLE PROPRIETOR,D/B/A BARCA D'ORo